Exhibit 10.1 ASSET PURCHASE AGREEMENT Dated as of September 14 , 2015 among Schurz Communications, Inc., Each Subsidiary of Schurz Communications, Inc. Listed on Annex A hereto, and Gray Television Group, Inc. ARTICLE 1 PURCHASE OF ASSETS 1 Purchase and Sale of Purchased Assets 1 Excluded Assets 3 Assumption of Obligations 5 Purchase Price 6 Indemnity Escrow 6 Allocation 7 Closing 7 Governmental Consents 8 Multi-Station Contracts 11 ARTICLE 2 SELLER REPRESENTATIONS AND WARRANTIES 13 Organization 13 Authorization 13 No Conflicts 13 FCC licenses 14 Taxes 15 Tangible Personal Property 16 Real Property/Leases 17 Contracts 18 Environmental 19 Intangible Property 20 Employees; Labor Matters 20 Insurance 22 Compliance with Law; Permits 22 Litigation; Orders 22 Financial Statements 23 Absence of Changes 23 Purchased Assets; Sufficiency 23 No Brokers 23 Transactions with Affiliates 23 Disclaimer 24 ARTICLE 3 BUYER REPRESENTATIONS AND WARRANTIES 24 Organization 24 Authorization 24 No Conflicts 24 Litigation 25 Qualification 25 Financing 25 Solvency 25 Brokers 26 Securities Laws 26 Projections and Other Information 26 - ii - ARTICLE 4 CERTAIN COVENANTS 27 Seller's Covenants 27 No Solicitation or Negotiation 30 ARTICLE 5 JOINT COVENANTS 30 Confidentiality 31 Accouncements 31 Control 31 Risk of Loss 31 Consents and Other Arrangements 32 Employee Relations 32 Accounting Services; Access to and Retention of Records 36 Further Action 37 Title Insurance; Survey 37 Environmental Assessments; Phase I Investigations 37 Financing 39 Audit and SEC Reports 42 Interim Reports 43 Cooperation 43 Tax Returns and Payments 43 Fulfillment of Conditions 43 Notice; Updated Schedules 44 Affiliate Arrangements 45 Non-Solicitation 45 Mail and Other Communications 46 ARTICLE 6 SELLER CLOSING CONDITIONS 46 Representations and Covenants 46 Proceedings 46 FCC Authorization 46 Hart-Scott-Rodino 46 Deliveries 46 ARTICLE 7 BUYER CLOSING CONDITIONS 47 Representations and Covenants 47 Proceedings 47 FCC Authorization 47 Hart-Scott-Rodino 47 Deliveries 47 Consents 47 No Material Adverse Effect 48 ARTICLE 8 CLOSING DELIVERIES 48 Seller Documents 48 Buyer Documents 50 iii ARTICLE 9 SURVIVAL; INDEMNIFICATION 50 Survival 50 Indemnification 51 Procedures with Respect to Third Party Claims 52 No Special Damages; Mitigation 54 Offset 54 Treatement of Indemnity Benefits 54 Exclusive Remedies 54 Effect of Investigation 54 ARTICLE 10 TERMINATION AND REMEDIES 55 Termination 55 Cure Period 55 Termination and Survival 56 Specific Performance 57 ARTICLE 11 MISCELLANEOUS 58 Expenses 58 Further Assurances 58 Assignment 58 Notices 59 Amendments; Waiver 60 Entire Agreement 60 Severability 60 Third Party Beneficiaries; No Recourse to Financing Sources 61 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial 61 Neutral Construction 62 Cooperation 62 Counterparts; Delivery by Facsimile/Email 62 Interpretation 62 Certain Definitions 63 Bulk Transfer 70 Non-Recourse 70 iv Annexes Annex A Schurz Subsidiaries Party to this Agreement Exhibits Exhibit A-1 TV Stations Exhibit A-2 Radio Stations Exhibit A-3 TV and Radio Stations to which a Station Provides Services Exhibit B Assignments of FCC Authorizations Assigning FCC Licenses Exhibit C Assignments and Assumptions of Contracts Assigning Purchased Contracts Exhibit D Assignments and Assumptions of Leases Assigning Real Property Leases Exhibit E Intellectual Property Assignments Assigning Intangible Rights Exhibit F General Bills of Sale Conveying Purchased Assets Exhibit G Affidavits of Non-Foreign Status of Seller Exhibit H Indemnity Escrow Agreement Exhibit I Material Lease Agreement Terms (WSBT Building) Schedules Schedule 1.1(a) FCC Licenses Schedule 1.1(b) Tangible Personal Property Schedule 1.1(c)(i) Owned Real Property Schedule 1.1(c)(ii) Leased Real Property Schedule 1.1(d) Purchased Contracts Schedule 1.1(e) Intangible Property Schedule 1.2(c) Excluded Contracts Schedule 1.2(d) Seller Marks Schedule 1.2(p) Certain Excluded Assets Schedule 1.4(a) Certain Proration Adjustments Schedule 1.8(a) FCC Licenses Schedule 1.8(c) Primary FCC Licenses Schedule 1.8(g) Overlap Licenses Schedule 1.8(h) Certain Regulatory Actions Schedule 1.9 Material Multi-Station Contracts Schedule 1.9(b) Material Multi-Station Contracts Allocation Schedule2.3 Conflicts Schedule 2.4(a) Knowledge Schedule 2.4(b) Certain Notices Schedule 2.4(c) Certain FCC Changes Schedule 2.5 Taxes Schedule 2.6 Permitted Liens Schedule 2.7(a) Options to Purchase Real Property Schedule 2.7(b) Leased Real Property Schedule2.7(d) Improvements Schedule 2.9 Environmental Exceptions Schedule 2.10 Intangible Property v Schedule2.11 Employees; Labor Matters Schedule 2.11(c) Benefit Plans Schedule 2.11(d) Benefit Exceptions Schedule 2.12 Insurance Schedule 2.13 Compliance with Law; Permits Schedule 2.14 Litigation Schedule 2.15 Financial Statements Schedule 2.16 Absence of Changes Schedule 2.17 Purchased Assets; Sufficiency Schedule 2.19 Transactions with Affiliates Schedule 3.5 Buyer FCC Matters Schedule 4.1 Permitted Activity Schedule 5.5(a) Required Consents Schedule 5.18 Continuing Affiliate Relationships Schedule 11.3 Designated Stations vi ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “ Agreement ”) is made as of September 14, 2015, by and among (i) Schurz Communications, Inc., an Indiana corporation (“ Schurz ”), each subsidiary of Schurz listed on Annex A hereto (each such subsidiary, a “ Seller ,” and together the “ Sellers ”) and (ii) Gray Television Group, Inc., a Delaware corporation (“ Buyer ”). Recitals A.Sellers are the owners of the assets used or held for use in the operation of the television broadcast stations identified on Exhibit A-1 hereto (each, a “ TV Station ” and collectively, the “ TV Stations ”) and used in the operation of the radio broadcast stations identified on Exhibit A-2 hereto (each, a “ Radio Station ” and collectively, the “ Radio Stations ”, and together with the TV Stations, the “ Stations ” and each, a “ Station ”) and operate such Stations pursuant to certain authorizations issued by the Federal Communications Commission (the “
